Citation Nr: 1646240	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1953 to December 1956.  He had subsequent service in the United States Marine Corps Reserves.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that ration action, the RO, in part, denied service connection for a cardiovascular disability.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the St. Louis, Missouri RO. 

In December 2015, the Board remanded the matter on appeal to the RO for additional substantive development.  Specifically, the RO, in part, was to schedule the Veteran for a VA examination with an opinion to determine the etiology of the Veteran's cardiovascular disability, diagnosed as coronary artery disease.  A VA Nurse Practitioner (NP) examined the Veteran and provided the requested opinion in January 2016.  (See January 2016 Heart Conditions Disability Benefits Questionnaire (DBQ) and opinion).  The matter has returned to the Board for further appellate consideration. 

Also developed for appellate consideration before the Board in December 2015 was the issue of entitlement to service connection for a back disability.  By a July 2016 rating action, the RO granted service connection for a back disability; an initial 20 percent disability rating was assigned, effective December 2, 2010--the date of VA's receipt of the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Therefore, the only issue remaining for appellate consideration is the one listed on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, in December 2015, the Board remanded the matter on appeal to the Agency of Original Jurisdiction for additional development, notably, to schedule the Veteran for a VA examination with an opinion to determine the nature and etiology of his cardiovascular disability, to specifically include consideration of his reports of having experiencing heart tachycardia (racing heart) during military service in Korea.  (See December 2015 Board Remand at page (pg.) 5).

In January 2016, a VA NP examined the Veteran and provided a medical opinion.  (See January 2016 Heart Conditions DBQ and opinion).  The January 2016 VA opinion is not responsive to the Board's remand directives.  To this end, while the January 2016 VA NP provided a negative opinion, she merely concluded that unless the Veteran had been exposed to Agent Orange in Korea, she could not find his heart condition to be linked to his period of military service.  Id.  As noted by the Board herein, and as argued by the Veteran's representative in an October 2016 written argument to the Board, the January 2016 VA NP did not address the direct service connection theory of the Veteran's claim (i.e., that his cardiovascular disability was initially manifested by tachycardia during active service in Korea).  The January 2016 VA NP merely denied the Veteran's claim on a presumptive theory (Agent Orange exposure) basis--a theory that the Veteran has not alleged or claimed to have been the cause of his current cardiovascular disability.  As such this matter must be remanded to the AOJ to have the January 2016 VA NP provide an addendum opinion that addresses the direct service connection theory advanced by the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the January 2016 VA Heart DBQ to the NP  who authored it.  After reviewing the record, the January 2016 NP should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cardiovascular disability, coronary artery disease, is etiologically related to military service, or had its onset therein.  

In providing the addendum opinion, the January 2016 NP is hereby advised that the Veteran's central contention is that his cardiovascular disability was initially manifested as tachycardia during active service in Korea.  The Veteran does NOT contend that his cardiovascular disability is the result of Agent Orange exposure in Korea. 

The January 2016 NP is also informed that the Veteran is competent to report symptoms, such as a racing heart, and that his reports must be considered in formulating the requested opinion.  It is noted that the January 2016 VA NP found the Veteran to be a reliable historian with respect to the history provided regarding an unrelated back injury during service.  
 
The January 2016 VA NP must provide reasons for all opinions.  If further examination is recommended, this should be undertaken. 
 
If the January 2016 VA NP is unavailable, or remains unable to respond to the opinion request; afford the Veteran a new examination with a different clinician to obtain the needed opinion.
 2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative that addresses all evidence receive since issuance of a July 2016 SSOC; then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

